DONOVAN, Judge
(concurring):
I discern from Judge Breen’s remarks that he granted the motion to suppress because his understanding of the use of the word “vehicle” in Rule 313(b), MRE, means Government vehicles; hence his view that the non-consensual, non-probable cause, non-entry or exit vehicle search portion of the inspection was unconstitutional as well as violative of the wording of Rule 313(b) as he understands it to be written. It is this interpretation we are asked to find erroneous as a matter of law and mandate. I concur in declining to do so for the reasons set out in the opinion.